Citation Nr: 0713546	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, associated with herbicide exposure.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for nosebleeds.  

4.  Entitlement to an initial compensable rating for status-
post pilonidal cysts with resultant surgical scars.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1964 to July 
1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from May 2004, December 2004 and September 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the May 2004 rating decision included 
denials for service connection of pilonidal cysts and cysts 
in the groin; the rating denied two separate claims for 
cysts.  A December 2004 Statement of the Case only addressed 
the claim related to cysts in the groin and the veteran 
indicated, in his December 2004 VA Form 9, that he was 
appealing all issues, including those related to cysts and 
surgical scarring.  In a December 2004 rating decision, 
service connection for status-post pilonidal cysts with 
resultant surgical scars was granted and a noncompensable 
evaluation was assigned thereto.  The veteran disagreed with 
the assigned rating and did not mention any other claims 
related to cysts and scarring on appeal.  During his March 
2007 videoconference hearing before the Board, the veteran 
acknowledged that the only issues on appeal are set forth on 
the title page of this decision.  Therefore, the only claim 
related to cysts and scarring that is before the Board is the 
claim of entitlement to an initial compensable rating for 
status-post pilonidal cysts with surgical scars.  

The veteran initially testified at a Travel Board hearing in 
July 2006.  Unfortunately, a transcript of that hearing could 
not be produced.  The second hearing was held via 
videoconference in March 2007 and a transcript of that 
hearing is of record.

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not presumed to have been exposed to Agent 
Orange during service.  

3.  Diabetes mellitus did not begin during service or as a 
consequence of service.

4.  The veteran is not diagnosed as having a chronic 
nosebleed disorder.

5.  The veteran has surgical scarring in the pilonidal area 
characterized by pain.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Chronic nosebleeds were not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Criteria for a 10 percent rating for status-post 
pilonidal cysts with resultant surgical scars have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.118, Diagnostic Codes 7804 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2004 and June 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims of entitlement to 
service connection and for entitlement to an increased 
rating, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as was 
given specific notice with respect to the elements of a basic 
service-connection claim as well as for an increased rating 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  

The RO will have an opportunity to fully advise the veteran 
of his rights and responsibilities under the VCAA with 
respect to any downstream issues that may arise as a result 
of the grant of benefits in this decision.  As such, the 
Board finds that the veteran is not prejudiced by any notice 
deficiencies with respect to the claims granted herein.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  As such, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in July 2006 and March 2007.  It appears that all known 
and available records relevant to the issues here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  Therefore, the merits of each claim will now be 
discussed.

Service Connection

The veteran contends that he experienced nosebleeds during 
service, but is not currently treated for nosebleeds.  He 
avers that his currently diagnosed diabetes began as a result 
of service because he visited Vietnam three or four times 
during service and may have been exposed to Agent Orange.  He 
requests service connection for each disability.

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Diabetes Mellitus

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, diabetes mellitus is one of 
the diseases that shall be service connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  Thus, presumption is not the 
sole method for showing causation.

The veteran claims that he has diabetes mellitus due to Agent 
Orange exposure in Vietnam.  He contends that he was 
stationed in Thailand and had blanket temporary duty orders 
to go to Saigon as a courier.  He indicates that he was in 
Vietnam during the TET offensive.  The veteran's service 
records do not indicate that he was in Vietnam.  The legible 
personnel records show that he was an administrative 
specialist with the Alpha Task Force at the Nakhon Phanom 
RTAFB, Thailand, between August 1967 and August 1968.  His 
DD-214 reveals that his primary specialty during service was 
as an administration superintendent.  

In July 2005, the National Personnel Records Center verified 
that there is no conclusive proof that the veteran was in 
Vietnam.  The veteran submitted various internet articles on 
service in Thailand and Southeast Asia during the Vietnam 
War.  While these articles discuss the role of the Alpha Task 
Force, they do not suggest that the veteran was in Vietnam.  
Hence, it is not presumed that the veteran was exposed to 
herbicides such as Agent Orange during his period of service.  
Consequently, service connection for diabetes mellitus must 
be denied on a presumptive basis.

In carefully reviewing the record, the Board finds that 
service connection for diabetes mellitus on a direct basis 
also is not merited.  Service medical records are negative 
for diabetes and there is no medical evidence associating the 
veteran's diabetes mellitus with service.  The veteran was 
not diagnosed as having diabetes for many years after his 
discharge from service and has a family history of diabetes.  
He has readily acknowledged that he was not treated for 
diabetes mellitus during service, that he has a family 
history of the disease, and that he was determined to have 
the disease in approximately 2005.  He does not make an 
argument for entitlement to service connection outside of his 
assertion that he may have been exposed to Agent Orange and, 
therefore, entitled to the presumption of service connection.  
The veteran advised the Board that he would attempt to locate 
a fellow serviceman who could corroborate his assertion that 
he performed service duties in Vietnam, but such evidence has 
not been forthcoming.  As such, service connection for 
diabetes mellitus is also denied on a direct basis as there 
is no evidence of exposure to herbicides such as Agent Orange 
during service and no medical evidence linking the currently 
diagnosed disability to the veteran's service over thirty 
years ago.

Nosebleeds

Service medical records reveal that the veteran was treated 
for severe spontaneous nosebleeds following a motor vehicle 
accident in January 1968.  A December 1971 entry indicates 
that the veteran pulled a Vaseline pack from his right 
nostril and bleeding recurred.  The diagnosis was epistaxis.  
Upon retirement from service, the veteran's May 1985 
examination noted recurrent nose bleeds, 1972 to 1973, packed 
by Otolaryngologist, no recurrence.  

The veteran was afforded a VA examination in March 2004 and 
related having at least seven to eight episodes of epistaxis 
during service, with a serious siege from 1971 to 1973.  The 
veteran denied any trauma or injury to the nose.  The veteran 
stated that his last nosebleed was approximately three years 
earlier.  The diagnosis was recurrent epistaxis episodes.  

The veteran credibly testified before the Board that he 
experienced nosebleeds during service, but has not had any 
recently.  He stated that he was not diagnosed as having a 
nosebleed disorder.  The veteran testified that he did not 
have any residual problems from the nosebleeds experienced 
during service.

The Board is presented with an evidentiary record which shows 
that the veteran does not currently experience nosebleeds or 
a chronic disorder associated with nosebleeds.  As discussed 
above, during his VA examination, the veteran indicated that 
he had not had a nosebleed episode in three years.  There is 
no other medical evidence in the claims folder to suggest 
otherwise.  

It is important to point out at this juncture that absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Hence, as the veteran does not have a diagnosis of a current 
nosebleed disorder, the first prong of service connection for 
nosebleeds is absent.  Therefore the Board is compelled to 
find that the evidence is against a finding that the veteran 
is entitled to service connection for nosebleeds.  

Increased Rating

The veteran requests that a compensable rating be assigned 
for painful and tender scarring in the pilonidal area.  He 
credibly testified before the Board that he experienced pain 
in the area of his surgical scarring with activities such as 
working out.  The veteran also stated that his scarring was 
occasionally painful when lying on his back or sitting.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time to 
determine if "stage ratings" are appropriate for 
assignment.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's status-post pilonidal cysts with resultant 
surgical scars have been rated by analogy under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7802.  Under 
Diagnostic Code 7802, scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion 
with an area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Diagnostic Code 7804, also found at 38 C.F.R. § 4.118, allows 
for assignment of a 10 percent rating when there is evidence 
of superficial scars that are painful on examination.   

The veteran underwent VA examination in March 2004 and 
complained of intermittent and inconsistent episodes of 
inflammation at the pilonidal area where he had the surgical 
removal of cysts during service.  Physical examination of the 
pilonidal area revealed a 6 x 4 cm area of scar tissue, which 
was described as soft, flat, nontender, and the same color as 
the surrounding tissue with no visible loss of underlying 
tissue.  The examiner opined that this scarring represented 
the surgical sites for incision, drainage and excisions.  
There was no evidence of active disease at the time of the 
examination and the scarring was determined to cover less 
than four percent of the affected area and combined less than 
one percent of the entire body surface.  The diagnoses were 
pilonidal disease with abscess formation and status-post 
multiple incision and drainage procedure, and recurrent 
furunculosis of the bilateral inguinal area.  


The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the veteran has recurrent problems with his surgical site in 
the pilonidal area.  Although his scarring was noted to be 
nontender upon examination, the veteran credibly testified 
that it was painful with activities.  Thus, when resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that a 10 percent rating under Diagnostic Code 7804 is 
warranted.  There is no evidence to support assignment or a 
rating higher than 10 percent for painful scarring and there 
is no evidence to suggest the need for staged ratings.  As 
such, a 10 percent rating is granted for surgical scarring in 
the pilonidal area.


ORDER

Service connection for diabetes mellitus, type II, to include 
as due to exposure to herbicides, is denied.

Service connection for nosebleeds is denied.

A 10 percent rating for status-post pilonidal cysts with 
resultant surgical scars is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  


REMAND

The veteran credibly testified before the Board that he 
injured his right shoulder while playing softball in Belgium 
during service.  He stated that he used to play third base 
but after his injury he was placed at first base because he 
could no longer throw well due to the shoulder injury.  The 
veteran indicated that he was treated at the dispensary, but 
was not sure if the injury was documented in his service 
medical records.  He contends that he continued to experience 
right shoulder problems following service, but did not seek 
treatment until 2003.

A fellow serviceman submitted a statement in August 2006 
confirming that he played softball with the veteran during 
service in the 1980s.  He stated that the veteran experienced 
an injury to his right shoulder while playing during service 
that he believed to be a rotator cuff injury.  

A July 2003 private medical note reflects the veteran's 
complaints of right shoulder pain and range of motion 
difficulty for one month.  The diagnosis was right rotator 
cuff tendonitis.  Magnetic resonance imaging (MRI) showed a 
small partial articular-sided tear in the central 
supraspinatus tendon at its articular site.  The medical 
evidence does not, however, include an opinion as to the 
etiology of the veteran's right shoulder disability.

VA has a duty to obtain a medical opinion when the evidence 
shows that a veteran has current disability, experienced an 
injury during service, and that indicates the claimed 
disability or symptoms may be associated with the injury.  
See 38 C.F.R. § 3.159(c)(4).  Based on the new evidence 
corroborating the veteran's assertion that he originally 
injured his right shoulder during service, this matter must 
be remanded for further development of the medical record.  
The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  


Therefore, this matter is REMANDED for the following action:

1.  Contact the veteran and ask that he 
provide the necessary releases to obtain 
all post-service treatment records for a 
right shoulder disability as well as any 
personnel records from the United States 
Postal Service which may reflect time off 
from work or injury during work duties.  
Obtain all records and associate them 
with the claims folder.  If there are no 
additional records to be obtained, please 
so note in the claims folder.

2.  After treatment records are obtained 
and records from the veteran's employer, 
schedule the veteran for an examination 
to determine the nature and severity of 
all right shoulder complaints.  The 
examiner should be provided with the 
claims folder and requested to review all 
pertinent records.  The examiner should 
specifically comment on the veteran's 
history of in-service injury while 
playing ball as well as his post-service 
work as a letter carrier.  The examiner 
should perform all necessary testing and 
render all appropriate diagnoses.  For 
each diagnosed disability, he/she should 
state whether it is at least as likely as 
not that the disability was incurred 
during service or as a consequence of 
service.  All opinions expressed must be 
supported by complete rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


